Title: The American Commissioners to John Paul Jones, 17 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


Sir:
Passi May 17th 1778
We have heard of your arrival at Brest with a prize, and are surprisd that you have not given us an Account of that and of your other proceedings. We desire you will not take any measures relative to the prizes and prisoners you may have made except in securing them, nor incur any considerable expence without our orders. Upon the receipt of this you will immediately send us an Account of what you have done upon your cruize, of what your prizes consist, what repairs you want, and what farther measures you propose to pursue. Upon all these subjects you will wait our directions.
Lieutenant Simpson has stated to us your having put him under Arrest for disobeying Orders. As a Court martial must by order of Congress consist of three Captains, three Lieutenants, and three Captains of Marines and these cannot be had here; it is our Desire that he may have a Passage procurd for him by the first Opportunity to America, allowing him whatever may be necessary for his defence. As the consequences of an Arrest in foreign Countries are thus extremely troublesome, they shoud be well considerd before they are made. We are, Sir, yours &c.

To Capt. Paul Jones
 
Notation: To Capt. P. Jones May 17. 78
